                                                                        Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

MARSHALL WES SLADE,
             Plaintiff,
v.                                                 Case No. 3:16-cv-59-RV/MJF
CHRIS FOREHAND, et al.,
             Defendants.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 28, 2019 (ECF No. 25). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ motion for summary judgment (Doc. 20) is GRANTED

IN PART and DENIED IN PART.
                                                                             Page 2 of 2

       3.     Summary judgment is GRANTED in favor of the Defendants on

counts two, three, four, five, and six.

       4.     Summary Judgment is GRANTED regarding Plaintiff’s Section 1983

claim against Officer Gibowski in his individual capacity in count one.

       5.     Summary Judgment is DENIED regarding Plaintiff’s Section 1983

claim against Officer Forehand in his individual capacity in count one.

       6.     This case is recommitted to the assigned magistrate judge to prepare the

case for trial.

       7.     The Clerk of the Court is directed to enter judgment accordingly and

update the docket to reflect that the sole remaining Defendant is Officer Forehand

in his individual capacity.

       DONE AND ORDERED this 29th day of March, 2019.

                                 s/Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




3:16-cv-59-RV/MJF
